          Case
          Case2:21-mj-00192-DJA
               2:21-mj-00192-DJA Document
                                 Document10
                                          9 Filed
                                            Filed08/24/21
                                                  08/25/21 Page
                                                           Page11of
                                                                  of33




 1   Rene L. Valladares
     Federal Public Defender
 2
     Nevada State Bar No. 11479
 3   *Ron Y. Sung
     Assistant Federal Public Defender
 4   Nevada State Bar No. 13047
 5   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 6   (702) 388-6577/Phone
     Ron_Sung@fd.org
 7
 8   *Attorney for Daniel Lara

 9
                         U NITED S TATES D ISTRICT C OURT
10
                               D ISTRICT OF N EVADA
11
12   UNITED STATES OF AMERICA,                      Case No. 2:21-mj-00192-DJA-1
13                Plaintiff,                        ORDER
                                                    STIPULATION TO CONTINUE
14                                                  BENCH TRIAL
           v.
                                                    (First Request)
15   DANIEL LARA,
16
                  Defendant.
17
18
           IT IS HEREBY STIPULATED AND AGREED, by and between Christopher
19
     Chiou, Acting United States Attorney, and Rachel Kent, Special Assistant United
20
     States Attorney, counsel for the United States of America, and Rene L. Valladares,
21
     Federal Public Defender, and Ron Sung, Assistant Federal Public Defender,
22
     counsel for Daniel Lara, that the bench trial currently scheduled on August 25,
23
     2021 at 9:00 am, be vacated and continued to a date and time convenient to the
24
     Court, but no sooner than ninety (90) days.
25
26
          Case
          Case2:21-mj-00192-DJA
               2:21-mj-00192-DJA Document
                                 Document10
                                          9 Filed
                                            Filed08/24/21
                                                  08/25/21 Page
                                                           Page22of
                                                                  of33




 1         This Stipulation is entered into for the following reasons:
 2         1.    Counsel needs additional time to review the pending plea agreement
 3   with Mr. Lara, including collateral consequences.
 4         2.    Mr. Lara is not incarcerated and agrees to this continuance.
 5         3.    The parties agree to this continuance.
 6         This is the first request for a continuance of the Bench Trial.
 7
           DATED this 24th day of August 2021.
 8
 9
     RENE L. VALLADARES                         CHRISTOPHER CHIOU
10   Federal Public Defender                    Acting United States Attorney

11
12   By /s/ Ron Y. Sung_______________          By /s/ Rachel Kent              .
     RON Y. SUNG                                RACHEL KENT
13                                              Special Assistant United States
     Assistant Federal Public Defender
                                                Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                               2
          Case
          Case2:21-mj-00192-DJA
               2:21-mj-00192-DJA Document
                                 Document10
                                          9 Filed
                                            Filed08/24/21
                                                  08/25/21 Page
                                                           Page33of
                                                                  of33




 1                       U NITED S TATES D ISTRICT C OURT
 2                             D ISTRICT OF N EVADA
 3
     UNITED STATES OF AMERICA,                         Case No. 2:21-mj-00192-DJA-1
 4
                  Plaintiff,                           ORDER
 5
           v.
 6
     DANIEL LARA,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the bench trial currently scheduled on

11   Wednesday, August 25th, 2021, at 9:00 a.m., be vacated and continued to
12   December 8, 2021,atatthe
     ________________      9:00 a.m.,
                              hour of Courtroom  3A.
                                      ___:___ __.m.
                        25th
13         DATED this ____ day of August 2021.
14
15                                          UNITED STATES MAGISTRATE JUDGE
16                                                 DANIEL J. ALBREGTS

17
18
19
20
21
22
23
24
25
26
                                               3
